Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                        November 30, 2021

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                  No. 54667-1-II

                                Respondent,

        v.

 BILLY JAMES LINDBERG,                                        UNPUBLISHED OPINION

                                Appellant.

       VELJACIC, J. — A jury convicted Billy James Lindberg of one count of possession of a

controlled substance and three counts of bail jumping. On appeal, Lindberg argues his possession

conviction is void, and that the trial court erred when it allowed the State to impeach him with

prior false statements made to police during two different arrests for this case. He also argues that

the trial court erred by denying his request to submit a jury instruction on his affirmative defense

to bail jumping. The State argues that the trial court correctly allowed Lindberg to be impeached

because he “opened the door,” and properly excluded the jury instruction because he failed to

present a prima facie case on all elements of the affirmative defense.

       We affirm Lindberg’s bail jumping convictions, reverse the possession conviction, and

remand for the trial court to vacate that conviction and resentence.

                                              FACTS

       On May 9, 2017, a police officer discovered Lindberg in a market parking lot after

responding to a call of a suspicious vehicle. Lindberg was asleep in his car, which was running

and parked in a handicapped parking spot. The officer looked into the car and saw a gun (that
54667-1-II


turned out to be a bb gun), and tin foil with a brown substance on it, that Lindberg later confirmed

was heroin. The officer woke Lindberg and arrested him. The State charged Lindberg with one

count of unlawful possession of a controlled substance pursuant to former RCW 69.50.4013(1)

(2017).

          Lindberg failed to appear for his arraignment on May 23, and the court issued a warrant.

Lindberg did not voluntarily appear or surrender after failing to appear, but was instead arrested

on May 27. He later testified that he had failed to appear on May 23 because his girlfriend was

going to provide him a ride to court, but that she got into a car accident that damaged a tire and

wheel rim on his car. Lindberg also testified that he called pretrial services and was told that he

could quash his warrant by appearing at the sheriff’s office on the following Tuesday. He planned

to visit the sheriff’s office to quash it, but he was arrested before he could do so. After this arrest,

he was released a second time and required to appear on September 21.

          He failed to appear and the court issued another bench warrant. Again, he did not

voluntarily appear or surrender and was instead arrested on October 1. He later testified that he

had failed to appear on September 21 because two large trees fell in his driveway and blocked his

access to his car. He did not attempt to find an alternative means of traveling to court. When

police contacted Lindberg on October 1 to arrest him, he initially provided a false name to avoid

arrest. He was released a third time.

          In January 2018, Lindberg violated his release conditions by testing positive for

unprescribed drugs. The trial court issued a bench warrant, but such warrant did not cancel

previously scheduled court hearings, including an omnibus hearing scheduled for February 22.

Lindberg failed to appear for that hearing. He later testified that he missed his court date because

he was in Spokane at a funeral on the February 22 court date, that his car broke down, and that



                                                   2
54667-1-II


there was snow on the roads preventing his return to the Olympia area. He then testified that the

funeral was actually on February 1.

       On July 15, 2019, police stopped a vehicle Lindberg was traveling in. Police detained

Lindberg, who provided a false name to avoid arrest. The police recovered controlled substances

from Lindberg, but that evidence was later suppressed when the trial court determined Lindberg’s

July 15 arrest was unconstitutional. The State amended Lindberg’s charges to add three counts of

bail jumping stemming from his failures to appear on September 21, 2017, February 22, 2018, and

May 23, 2018.

       During trial, Lindberg testified that he was not trying to avoid responsibility for the heroin

charge. He testified, about why he had traveled to the market where he was initially contacted

while asleep in the driver’s seat. Lindberg had trouble remembering why he had visited the market,

but said “I’m trying to be honest here, I really am.” 1 Report of Proceedings (RP) at 376. The

State then asked him, “Are you an honest person,” to which Lindberg responded “I am.” 1 RP at

377.

       Later the State reminded Lindberg that he had stated he was an honest person, and went on

to ask why he had provided a false name during his September 2017 arrest. Lindberg objected,

claiming the question and answer were improper under ER 404, but the court overruled the

objection. The State also asked Lindberg what name he had provided during his July 2019 arrest,

and Lindberg objected, arguing that the court had ruled that the arrest was unconstitutional. The

court sustained the objection. The State rephrased the question and asked, “You didn't want to be

arrested again when the police contacted you, so you gave them a false name, correct?” 1 RP at

421. Lindberg objected again but the trial court overruled the objection and allowed him to answer;

he replied “correct.” 1 RP at 421.



                                                 3
54667-1-II


        Lindberg moved for a mistrial based on the State’s questioning. The trial court denied

Lindberg’s motion for a mistrial, concluding that Lindberg “opened the door” to the prior

inconsistent statements when he stated he was honest and had not attempted to evade arrest. 2 RP

at 448-49. The court also commented that whether Lindberg was in fact avoiding responsibility

was made a central issue by the defense. The court recognized that Lindberg’s conduct in

providing a false name was probative of whether he was trying to avoid responsibility for the

heroin charge. The court stated that the evidence was admissible under ER 404 for the purpose of

showing that Lindberg knowingly failed to surrender and that its probative value outweighed its

prejudicial effect.

        Prior to conferencing on jury instructions, Lindberg proposed an instruction for the

affirmative defense to bail jumping as to all three bail jumping charges. The trial court refused to

submit the instruction to the jury, concluding that Lindberg had not made a prima facie case

supporting that defense. The court relied on State v. Van Buren, No. 49866-9-II, (Wash. Ct. App.

Feb. 27, 2018) (unpublished), https://www.courts.wa.gov/opinions/, in its ruling, concluding that

Lindberg’s reasons for failing to appear did not meet the definition of uncontrollable

circumstances.

        The jury convicted Lindberg of one count of unlawful possession and three counts of bail

jumping. Lindberg appeals his convictions.

                                           ANALYSIS

I.      POSSESSION CONVICTION

        In a recent decision, this state’s Supreme Court held former RCW 69.50.4013 void because

its lack of a mens rea requirement violates the due process clauses of the Washington and United

States Constitutions. State v. Blake, 197 Wn.2d 170, 195, 481 P.3d 521 (2021). The court vacated



                                                 4
54667-1-II


Blake’s conviction. Id. Any conviction based on that statute is also invalid because a judgment

and sentence is invalid on its face when a defendant is convicted of a nonexistent crime. See In re

Pers. Restraint of Hinton, 152 Wn.2d 853, 857, 100 P.3d 801 (2004).1

       In a supplemental brief, Lindberg argues that his possession charge is invalid due to Blake.

The State concedes this issue. Because Lindberg was convicted under former RCW 69.50.4013(1)

and Blake held that statute is void, we reverse and remand to the trial court to vacate the conviction,

recalculate the offender score on his remaining convictions, and resentence Lindberg.

II.    IMPEACHMENT

       Lindberg argues that the trial court erred when it allowed the State to impeach him with a

prior false statement that he made to a police officer. Lindberg also argues that the trial court

abused its discretion when it denied his motion for a mistrial after it admitted his false statement.

We disagree.

       A.      Standard of Review

       We review a trial court’s evidentiary decisions for an abuse of discretion. State v. Martinez,

196 Wn.2d 605, 614, 476 P.3d 189 (2020). An abuse of discretion arises if the trial court’s decision

is manifestly “‘unreasonable or . . . based on untenable reasons or grounds. State v. Arredondo,

188 Wn.2d 244, 256, 394 P.3d 348 (2017) (internal quotation marks omitted) (quoting State v.

Mason, 160 Wn.2d 910, 922, 162 P.3d 396 (2007)).

       B.      Legal Principles

       Relevant evidence is generally admissible, unless “otherwise provided by . . . [the] rules

[of evidence].” ER 402. But even prohibited evidence will be allowed if a witness “opens the


1
 Lindberg’s bail jumping charges are not invalid as a result of Blake. In State v. Downing, 122
Wn. App. 185, 192-93, 93 P.3d 900 (2004), this court determined that bail jumping is a separate
offense and persists even if a defendant’s underlying charges are dismissed.


                                                  5
54667-1-II


door.” State v. Jones, 26 Wn. App. 1, 9, 612 P.2d 404 (1980). “‘It would be a curious rule of

evidence which allowed one party to bring up a subject, drop it at a point where it might appear

advantageous to him, and then bar the other party from all further inquiries about it.’” Id. (quoting

State v. Gefeller, 76 Wn.2d 449, 455, 458 P.2d 17 (1969)). “In general, a witness’s prior statement

is admissible for impeachment purposes if it is inconsistent with the witness’s trial testimony.”

State v. Newbern, 95 Wn. App. 277, 292, 975 P.2d 1041 (1999). When testifying, a defendant

may be impeached by their prior inconsistent statements. State v. Garland, 169 Wn. App. 869,

885, 282 P.3d 1137 (2012). Even a defendant’s suppressed statements may be used to impeach.

State v. Borsheim, 140 Wn. App. 357, 371, 165 P.3d 417 (2007).

        C.      Analysis

        While Lindberg argues that ER 404(b) disallowed admission of his giving a false name to

a police officer, admissibility under ER 404(b) is not the question at all. If Lindberg opened the

door to the subject of his honesty, the trial court had discretion to allow questioning regarding that

honesty. And Lindberg opened the door here.

        Lindberg first testified that he was not trying to avoid responsibility for possessing heroin.

A clear presentment that he has character for submitting to authority and taking personal

responsibility when he has done wrong. He then testified “I’m trying to be honest here, I really

am.” 1 RP at 376. This was a clear presentment of his honest character2 to the jury. The prosecutor

then asked Lindberg, without objection, whether Lindberg was an honest person, to which he

responded “I am.” 1 RP at 377. Lindberg made his honesty an issue in the trial. The trial court

had discretion to allow the State to elicit his prior lie in an attempt to evade arrest. The trial court’s



2
 We need not engage in an analysis of the admissibility and manner of establishing character here
because Lindberg himself spoke to his own character for honesty (or truthfulness).


                                                    6
54667-1-II


ruling that he had opened the door was not manifestly unreasonable or based on untenable grounds

or reasons; its ruling was not an abuse of discretion.

III.   JURY INSTRUCTION ON DEFENSE TO BAIL JUMPING

       Lindberg argues that the trial court erred by denying his proposed jury instruction that

uncontrollable circumstances, an affirmative defense to bail jumping, prevented him from

attending his court dates. We disagree.

       A.      Standard of Review

       When a trial court determines no prima facie evidence supports a jury instruction as a

matter of law, we review such decision de novo. State v. Fisher, 185 Wn.2d 836, 849, 374 P.3d

1185 (2016).

       B.      Jury Instructions Legal Principles

       “A defendant in a criminal case is entitled to have the jury fully instructed on the defense

theory of the case.” State v. Staley, 123 Wn.2d 794, 803, 872 P.2d 502 (1994). A trial court

commits reversible error if it refuses to give an instruction that correctly states the law and is

supported by the evidence. State v. Green, 182 Wn. App. 133, 152, 328 P.3d 988 (2014). The

trial court may deny a request for an affirmative defense jury instruction only where a defendant

has failed to introduce evidence that supports it. Fisher, 185 Wn.2d at 849. “To determine whether

evidence supports giving an instruction, a court should consider the defendant's testimony and the

inferences that can be drawn from it.” State v. Arbogast, 15 Wn. App. 2d 851, 875, 478 P.3d 115

(2020), review granted, 197 Wn.2d 1007 (2021). Failure to provide a jury instruction that is

supported by prima facie evidence is reversible error. Id. at 869.




                                                  7
54667-1-II


       C.      Bail Jumping Legal Principles

       Under former RCW 9A.76.170(1)(a) (2001), a person commits bail jumping if they “[are]

released by court order or admitted to bail with knowledge of the requirement of a subsequent

personal appearance before any court of this state.”

       The legislature provided an affirmative defense to bail jumping when a defendant can prove

that uncontrollable circumstances prevented his appearance. Former RCW 9A.76.170(2). The

defendant must show (1) “uncontrollable circumstances prevented [him] from appearing or

surrendering,” (2) he “did not contribute to the creation of such circumstances in reckless disregard

of the requirement to appear or surrender,” and (3) he “appeared or surrendered as soon as such

circumstances ceased to exist.” Former RCW 9A.76.170(2).

       RCW 9A.76.010(4) defines “uncontrollable circumstances” as “an act of nature such as a

flood, earthquake, or fire, or a medical condition that requires immediate hospitalization or

treatment, or an act of a human being such as an automobile accident or threats of death, forcible

sexual attack, or substantial bodily injury in the immediate future for which there is no time for a

complaint to the authorities and no time or opportunity to resort to the courts.”

       D.      Analysis

       We conclude that the trial court properly denied Lindberg’s request for an affirmative

defense jury instruction as to his May 23, September 21, and February 22 bail jumping charges.

               1.      May 23 Charge

       For his May 23 failure to appear, Lindberg testified that a car accident damaged his car and

prevented him from driving to court. Thus, he provided prima facie evidence that he satisfied the

first element of the affirmative defense to his May 23 bail jumping charge. Lindberg also testified




                                                 8
54667-1-II


that his girlfriend was driving the car, and therefore he provided prima facie evidence that he did

not contribute to the car accident.

       However, Lindberg failed to present prima facie evidence that his conduct satisfied the

third element of the affirmative defense because he did not appear or surrender as soon as he could

find another way to court. Instead, he testified that he called pretrial services, was informed he

could quash the warrant by appearing the following Tuesday, but was arrested before he could do

so. Waiting for a future date to quash the warrant, when he could have surrendered immediately,

fails to satisfy the third element of the affirmative defense, which requires that a person “appear[]

or surrender[] as soon as such circumstances cease[] to exist.” Former RCW 9A.76.170(2). We

conclude that the trial court appropriately excluded the affirmative defense jury instruction for his

May 23 charge.

               2.      September 21 Charge

       Lindberg similarly failed to provide prima facie evidence of the third element of the

affirmative defense for his September 21 bail jumping charge. He testified that his failure to appear

in September was a result of two large trees falling across his driveway. While acts of nature are

expressly listed as potential uncontrollable circumstances, and Lindberg may have had nothing to

do with trees falling across his driveway (which is unaddressed in the record), he again failed to

appear or surrender to the court after the circumstance abated. See RCW 9A.76.010(4). He failed

to make the required prima facie showing to justify the affirmative defense instruction regarding

his September 21 charge.

               3.      February 22 Charge

       Lastly, Lindberg failed to make a prima facie showing on the third element of the

affirmative defense to the February 22 bail jumping charge. He testified that he missed his



                                                 9
54667-1-II


February 22 appearance because he was in Spokane attending a funeral on February 1, his car

broke down, and there was snow on the roads preventing his return to the Olympia area. Acts of

nature like snowstorms are expressly listed as potential uncontrollable circumstances. RCW

9A.76.010(4). As to the second element, Lindberg had no hand in causing a snowstorm. However,

Lindberg failed to provide prima facie evidence of his appearance or surrender as soon as he

returned. See RCW 9A.76.010(4). He failed to make the required prima facie showing for all

elements of the affirmative defense to this charge as well. The trial court did not err in denying

the affirmative defense instruction regarding the February 22 charge.

        Lindberg failed to provide prima facie evidence on all elements of the affirmative defense,

for all three bail jumping charges.

                                             CONCLUSION

        We affirm Lindberg’s bail jumping convictions, reverse the possession conviction, and

remand for the trial court to vacate that conviction and resentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                             Veljacic, J.

We concur:



        Glasgow, A.C.J.



        Cruser, J.


                                                10